Exhibit 10.3

 

 





CIDM, LLC

2200 Fletcher Avenue, Suite 501

Fort Lee, NJ 07024



 

 



February 26, 2020

 

Wayne Barr, Jr.

Chief Executive Officer

CCUR HOLDINGS, INC.

6740 East Johns Crossing – Suite 490

Duluth, Georgia 30097

 

Dear Wayne:

 

Reference is made to that certain Management Agreement, dated as of February 14,
2019, by and between CIDM LLC (“CIDM”), and CCUR Holdings, Inc. (“CCUR”) (the
“Management Agreement”), as amended.

 

Pursuant to, and in conformity the terms of the Management Agreement, CIDM
hereby provides notice to CCUR of its intention to assign all of its interest in
the Management Agreement along with any rights arising thereunder, to CIDM II,
LLC, which is an affiliate of, and under the control of, Julian Singer, the
principal of CIDM; the services under the Management Agreement shall continue to
be provided principally by Julian Singer.

 

The Management Agreement creates some ambiguity as to whether this assignment
requires only notice under Paragraph 16, or consent under Paragraph 24. For the
avoidance of doubt, CIDM hereby requests that CCUR consent to such assignment by
executing a copy of this letter in the space provided.

 

Very truly yours,

 



CIDM LLC



 

/s/ Julian Singer              



By: Julian Singer



 

APPROVED AND CONSENT GRANTED

 

/s/ Wayne Barr, Jr.          

By: Wayne Barr, Jr.

Its: CEO & President

 

 



cc via email:

Wayne Barr, Jr.

Heather Asher, Esq.

 



 

